Citation Nr: 1735511	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to July 15, 2010 and a rating in excess of 50 percent thereafter.   

2.  Entitlement to a compensable rating for residuals of a right upper lobectomy for a carcinoid tumor of the lung, for the period beginning on May 1, 2012.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine, to include as secondary to bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968, including combat service in the Republic of Vietnam.  The Veteran's awards and decorations include the Combat Infantryman's Badge and the Parachutist Badge.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from November 2008, April 2010, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The November 2008 rating decision, in pertinent part, granted service connection for PTSD, and assigned an initial rating of 10 percent, effective August 29, 2008.  The April 2010 rating decision, in pertinent part, denied service connection for a right knee disability, a left knee disability, and degenerative disc disease of the lumbosacral spine.  In a May 2010 rating decision, the RO increased the rating for PTSD to 30 percent, effective August 29, 2008.  In his timely filed July 2011 Substantive Appeal (via VA Form 9), the Veteran limited his issues on appeal to entitlement to an increased rating for PTSD and service connection for right knee disability, left knee disability and low back disability. 

In a November 2011 decision, the RO increased the  rating for the Veteran's service-connected PTSD to 50 percent, effective July 15, 2010.  The Board notes that the May 2010 and November 2011 rating decision do not represent a total grant of benefits sought on appeal, and the claim for increase for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The June 2012 rating decision granted service connection for status post right upper lobectomy, carcinoid tumor of the lung, assigning an initial 100 percent rating effective October 11, 2011.  The June 2012 rating decision assigned a non-compensable rating for his service-connected status post right upper lobectomy, carcinoid tumor of the lung, effective May 1, 2012.  The Veteran timely filed a Substantive Appeal (via VA Form 9) in September 2016 as to entitlement to a compensable  rating for residuals of right upper lobectomy for the period beginning on May 1, 2012. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2017 videoconference hearing and a transcript of the hearing is of record.

The issues of entitlement to a compensable rating for the residuals of a right upper lobectomy for a carcinoid tumor of the lung for the period beginning on May 1, 2012 and entitlement to service connection for a right knee disability, a left knee disability, and degenerative disc disease of the lumbosacral spine, to include as secondary to bilateral knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since the August 29, 2008 effective date of the grant of service connection, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas are not demonstrated.





CONCLUSIONS OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's service-connected PTSD is rated as 30 percent disabling for the period prior to July 15, 2010 and 50 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.   The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

The Veteran underwent a VA PTSD examination in November 2008.  At the time of the examination, there were no private or VA mental health diagnoses listed, except for alcohol abuse in remission, records of mental health, and no prescriptions for psychotropic medication.  The Veteran also denied any history of psychiatric treatments or hospitalizations.  He reported that he did not get along well with his family.  The Veteran stated that he was working for Cincinnati Bell for 31 years as a splicer.  He indicated that he mostly works by himself, although he was part of a crew of 18 that took care of his part of the company.  He stated that he had no problems at work, but then corrected himself and stated that he has filed federal charges against his superiors for various things.  He stated that he filed 30 to 40 grievances on this individual because he felt that his crew was being treated unfairly.  The Veteran stated that he had missed approximately 40 days over the past year of work due to physical illnesses.  He denied having any problems going to work or problems with other people on the job for the most part.  There were some people that the Veteran did not talk to at work.  He reported that he has never been in trouble on the job.  The Veteran had been married four times.  The Veteran described issues that he has in relationships, including commitment issues and inability to express his feelings.  The Veteran did not speak to his son. 

The Veteran reported getting into physical fights over the years but that it had been many years since he had a physical fight.  The Veteran was in alcohol abuse remission since January 1989.  The Veteran was casually, cleanly and appropriately dressed.  He was alert, cooperative and showed good eye contact.  He was oriented to time, place and person.  His speech was clear and of normal volume and articulation.  Communication was good.  His affect was broad and appropriate.  His mood was largely euthymic.  His though process was goal-oriented and unremarkable.  His thought content was unremarkable.  He had no signs of delusions or frankly paranoid belief systems.  He denied experiencing auditory or visual hallucinations.  He denied suicidal ideation, plan or intent.  There was no inappropriate behavior displayed during the evaluation.  

The Veteran reported that his mood over the past month had been "normal."  He reported that a couple of times per week he got very nervous, but denied experiencing panic attacks.  He reported that his level of interest in things was good, but he felt tired most of the time.  He also stated that he tosses and turns throughout the night.  He frequently awakens but goes right back to sleep.  He indicated that he stays pretty irritable most days.  Recently, his grandson had reported that he was afraid to be around the Veteran.  The Veteran endorsed angry outbursts.  The Veteran was independent with activities of daily living and denied any problems with personal hygiene or self-care.  His wife had told him that his memory was not very good, but he did not think he had a problem.  His wife believed he had attention deficit disorder because he began to do something, forgot what he was doing and then did something else.  When asked about his attention and concentration, he stated that he knows he has a problem because of what other people tell him.  He did not believe that he was depressed, but stated also that he is "not happy."  He endorsed having problems with impulse control.  The Veteran also felt that he could not have relationships because he cannot deal with people well and stays to himself. 

When asked about intrusive, distressing memories, thoughts or images of his combat experience, the Veteran stated that he thinks about this a few times per week.  He reported that he had been thinking about Vietnam a lot more recently.  He also reported that he used to have nightmares more frequently than he at the time of examination.  The Veteran stated that he has nightmares 2 to 3 times per week, but he did have a recent break where there were no nightmares.  He denied experiencing flashbacks.  He denied any particular physiological reactivity, but stated that he gets nervous when he thinks about his Vietnam experience.  The Veteran indicated that he attempts to block out thoughts or feelings about his combat experiences.  He exhibited avoidance behaviors including staying away from crowds, fireworks, and war movies.  He endorsed feeling detached or estranged from others on a constant basis, restricted range of affect, and a sense of a foreshortened future.  The Veteran described hypervigilance, stating that he is always on guard and sits with his back to the wall at a restaurant.  He denied exaggerated startled response because he felt that he stayed prepared for anything, noting that he always has a gun close by. 

The November 2008 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  His PTSD symptoms had a mild impact on his occupational functioning.  His level of avoidance of people likely caused mild discomfort in working with others.  His irritability and anger outbursts may have a mild impact on work functioning such as decreasing his frustration tolerance and possibly adding to the issue where he had filed 30 to 40 grievances on a supervisor.  His fatigue level, difficulties with attention and concentration, and hypervigilance likely have a mild impact on productivity and efficiency.  Socially, the Veteran was found to have a mild to moderate impact on functioning as he has a good relationship with his wife yet is unable to get close to her or share his feelings.  The Veteran also had one friend with whom he talks two or three times per week and he does engage in some social activity even if on the periphery.  His irritability, anger, and impulse control issues have created strained in his relationships.  Overall, it appeared that the Veteran's symptoms had a mild impact on his overall level of functioning. 

In May 2009, the Veteran underwent a private psychological evaluation.  The Veteran was found to have mild to moderate psychological impairment.  His PTSD symptoms included difficulty in establishing and maintaining effective work and social relationships; efforts to avoid thoughts, feelings or conversations related to the trauma he experienced in Vietnam; avoidance of crowds; nightmares; difficulty concentrating; flashbacks of the events in which he was involved along with increased agitation; and feeling on edge.  In addition to his vocational perspective, the Veteran was found to have demonstrated problems with impulse control, assaultiveness and difficulty with authority since his discharge from the Army.  Although the Veteran worked for 32 years with the phone company as a splicer, he had filed numerous grievances as a consequence of his inability to resolve differences with his coworkers and supervisors.  He evidenced difficulty adapting to stressful circumstances and an inability to maintain effective relationships as evidenced by, amongst other things, four marriages, work conflicts, and his self-imposed social isolation.  

The Veteran reported that he was married for the first time when he was twenty years old and he has a son from the relationship with whom he had no contact.  He divorced his first wife when he was twenty-five and remarried when he was twenty-six.  He divorced his second wife when he was thirty-one.  He has no children from his second marriage.  He married a third time when he was thirty-two and was widowed when he was fifty-five years old.  He had no children from his third marriage.  He remarried for the fourth time to his current wife when he was fifty-six years old.  He described his current relationship as "rocky."  The Veteran was oriented in all three spheres.  He demonstrated a good short term memory and he was able to do a serial subtraction task and had a good grasp of current events.  He evidenced no communication difficulties and spoke in normal tones without hesitancy.  He did not evidence any atypical thinking.  He did not evidence any obsessive compulsive symptoms, hallucinations, delusions, or paranoid thinking.  He denied any suicidal or homicidal ideation or intent. 

The Veteran reported problems sleeping every night.  He typically awakened after a couple of hours and stayed awake for two hours or so and then tries to go back to sleep.  He had nightmares once a week at which time he wakes in a cold sweat and sees scenes from his service.  He was not taking any medication.  He did not see anyone for counseling as he did not feel comfortable in disclosing his feelings to others.  The Detailed Assessment of Posttraumatic Stress (DAPS) was administered to evaluate a range of trauma relevant parameters.  The results revealed that the Veteran was undergoing significant PTSD.  He was regularly bothered by intrusive recollections of the traumatic event and felt unable to control these re-experiencing symptoms.  His scores indicated that he was experiencing significant avoidance symptoms suggestive of withdrawal, apathy, and emotional numbing, as well as a tendency to avoid people, places, or situations that remind him of the index trauma.  The Veteran may be reluctant to discuss his symptoms with therapists or others, and may have problems with treatment adherence.  The Veteran was also found to be experiencing some combination of hyperarousal, including tension, irritability, and a tendency to be jumpy or "on edge."  The overall severity of his posttraumatic stress was in the severe range and his posttraumatic impairment was significant.  The examiner found the Veteran not to have sought medication or counseling due to his personally held perspective that such treatment would be giving into a vulnerability he chooses not to admit to or display himself to others. 

The May 2009 private examiner concluded that the Veteran had mild to moderate PTSD consistent with 30 percent disabling.  The Veteran had difficulty with both interpersonal and work relationships on an ongoing basis.  He exhibited avoidance of close interpersonal relationships, avoidance of crowds, self-imposed isolation at work, nightmares, difficulty concentrating, and flashbacks.  The Veteran demonstrated problems functioning as effectively as he might otherwise perform and difficulty adapting to stressful circumstances, as well as a lessened ability to establish and maintain effective interpersonal relationships. 

A July 15, 2010 VA mental health treatment plan note reflects the Veteran's diagnosis of PTSD characterized by nightmares, upsetting memories of the traumatic event, flashbacks, excessive feelings of guilt, emotional numbness, avoidance of things, places and thoughts associated with the trauma, and excess anger and irritability.  The Veteran was also found to have a depressed mood characterized by depression, loss of pleasure and satisfaction, insomnia, poor self-esteem and feelings of hopelessness.  Upon mental status examination, the Veteran was calm, cooperative, pleasant, engaging with good eye contact and hygiene and dressed casually.  He was alert and oriented x 4.  His speech was clear at a normal rate, pitch and tone.  His mood was worried and sad.  His affect was congruent but displayed full emotional range.  His thought process was organized and goal-directed.  There was no evidence of delusions.  He denied suicidal or homicidal ideations.  He endorsed sporadic sleep and problems with concentration.  His re-experiencing of his in-service trauma was evidenced by flashbacks, distressing recollections, dreams, physiological reactivity, and psychological distress with reminders.  His avoidance of thoughts and/or activities related to his trauma included avoidance of thoughts feelings, conversation and activities, places and/or people, and was characterized by amnesia.  He endorsed detachment, isolation, and disconnection, including loss of interest, restricted affect, and foreshortened future.  He suffered from sleep difficulties, hypervigilance, irritability and anger, and startled response.  He was assigned a GAF score of 51. 

A September 2010 VA mental health note reflected the Veteran's first individual psychotherapy at the Clermont CBOC.  A review of his PTSD symptoms provided the following: avoidance of crowds, sitting with his back to the wall in restaurants, isolation from others; detachment from others; sleep impairment, including frequent waking at night, nightmares two to three times per week, dislike of personal contact from people, and difficulty with trust.  The Veteran had occasional, fleeting suicidal ideation but would not act upon it because his brother committed suicide.  He had reconnected with his son after years of estrangement.  His appearance, speech and motor were appropriate.  His thought pattern was linear, rational and future-oriented.  His affect and mood was anxious and depressed. 

In September 2010 and October 2010, the Veteran was assigned a GAF score of 50. 

An October 2010 VA mental health note records the Veteran's PTSD symptoms included tensing up and his heart pounding, distance from others, avoidance of crowds, and belief that people in general are threatening.  His appearance, speech and motor were appropriate, his thought pattern was linear, and his affect was reserved with anxious mood. 

In November 2010, the Veteran was assigned a GAF score of 55.  In December 2010, the Veteran was assigned a GAF score of 65. In December 2010 and January 2011, the Veteran was assigned a GAF score of 70.  Subsequently, in January 2011, the Veteran was assigned a GAF score of 65.  

A January 2011 VA mental health diagnostic study note reflected the Veteran's PTSD self-reported symptoms, including: disturbing memories, thoughts or images of the stressful experience from the past; repeated disturbing dreams of the stressful experience from the past; suddenly acting or feeling as if the stressful experience from the past were happening again; having a physical reaction (e.g., heart pounding, trouble breathing, sweating) when something reminded him of the stressful experience from the past; avoidance of activities or situations because they reminded him of the stressful experience from the past; feelings of distance or being cut off from other people; feeling emotionally numb or unable to have loving feelings for those close to him; trouble falling or staying asleep; feeling irritable or having angry outburst; difficulty concentrating; being super alert or watchful or on guard; feeling jumpy or easily startled.  At a January 2011 VA mental health treatment, the Veteran was still complaining of nightmares and flashbacks.  The Veteran stated that he was forcing himself to remember things that happened, which may be a causative factor in these symptoms remaining elevated.  His appearance, speech and motor were appropriate.  His thought pattern was linear and future-oriented.  He had a range of appropriate affect with an anxious mood. 

A subsequent January 2011 VA mental health note recorded that the Veteran's psychologist closed his clinic as he was leaving the VA.  In his final session with this psychologist, the Veteran reported that he was feeling better and he believed he had made good progress to date.  He denied suicidal or homicidal ideations.  His appearance, speech and motor were appropriate.  His thought pattern was linear, rational and future-oriented.  He had a full range of affect with a sad mood. 

In a July 2011 statement (via VA Form 9), the Veteran asserted that his PTSD symptoms had worsened over the last few years.  He stated that he was on his fourth marriage which was strained due to his anger issues.  He also reported that he was a recovering alcoholic, he avoided crowds and social situations, and he had retired from the post office due to stress. 

An August 2011 VA mental health note reflects the Veteran's symptoms of PTSD including nightmares, emotional detachment, avoidances of crowds, hyper startled response, and intrusive thoughts.  He was prescribed a low dose of sertraline by his private doctor and the Veteran felt that this helped.  He was still depressed and anxious, but less so with the sertraline.  The Veteran was alert and oriented, and his memory was intact.  His sertraline was increased and he was referred to the psychologist.  

A subsequent August 2011 VA mental health note reviewed the Veteran's first mental health session with a new psychologist.  The Veteran was previously seen by a different psychologist but he did not complete his sessions before the psychologist discontinued his practice.  The Veteran stopped attending treatment and did not follow-up with any other providers.  The Veteran admitted that this was partly due to avoidance.  He stated that he wanted to start treatment for his PTSD again as he wanted to be a better person with a better life.  The Veteran reported that his PTSD had affected all of his relationship and he had difficulties getting close to people because of his fear of losing them.  He had closed himself off from his emotions since Vietnam.  He was alert and oriented.  His appearance, speech and motor were appropriate.  His thought pattern was linear and rational.  His affect and mood were euthymic and consistent.  The Veteran was found to be experiencing moderate to severe PTSD symptoms including nightmares, avoidance, and hyperarousal.  He denied suicidal or homicidal ideation.

In August 2011 and September 2011, the Veteran was assigned a GAF score of 55.  

A September 2011 VA mental health note reflected the Veteran was doing well on an increased dose of sertraline.  The Veteran described difficulties in trusting people, including his wife.  He acknowledged that most of his relationships were not healthy and it was always difficult for him to get close to anyone.  His appearance and speech was appropriate, he was alert and oriented, and his thought pattern was linear and rational.  His affect and mood was euthymic and consistent.  The Veteran was struggling with his PTSD symptoms and felt depressed.  He was frustrated that he was unable to share his thoughts and emotions with his wife.  A subsequent September 2011 treatment note reflected the Veteran felt his treatment was helping.  He was alert and oriented, his appearance was appropriate, and his thought pattern was linear and rational.  The Veteran showed a range of emotion in the session.  His insight and judgment was good.  The Veteran was still struggling with many PTSD symptoms which the Veteran felt affected his life in a negative way for many years.  

The Veteran underwent a VA PTSD examination in September 2011.  The Veteran was diagnosed with PTSD and alcohol dependence in sustained full remission.  The Veteran reported that his relationship with his fourth wife of eight years was "not real great."  He attributed the problems in their relationship to the fact that she could not sleep with him as a result of his tossing and turning.  The wife also wondered if the Veteran would stay in the relationship as he had a tendency to walk out to avoid conflict.  The Veteran had two adult children, a son and a step-son, that the Veteran had minimal contact with.  The Veteran reported that he enjoys trying to work and keep busy.  He liked to hunt and fish but reported that he does not take time to do these activities.  It appeared that the Veteran enjoyed spending time working on remodeling his lake house and doing household projects.  He also reported that he joined the Vietnam Veterans Association a few years prior and was on the Board of Directors that met at least monthly.  He stated that talking with the other members helped him.  

The Veteran also reported that he had retired in February 2010 after working at Cincinnati Bell as a splicer for 33 years.  The Veteran retired because he hurt his back and because he thought taking the buyout may have kept a younger employee from being laid off.  He denied missing work for mental health reasons.  He reported filing about 50 grievances mostly about management as he felt that they "played politics and had favorites."  He reported that he was suspended from work "a time or two for probably attitude more than anything."  He had a couple friends at work.  He denied having physical fights at work.  He denied any problems performing job tasks.  The Veteran was prescribed sertraline but reported that he had not noticed any changes in his symptoms in the month he estimated that he had been on it.  He felt that psychotherapy had been helpful in reducing his symptoms. 

The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He persistently re-experienced his traumatic in-service event through recurrent and distressing recollections, including images, thoughts or perceptions; recurrent distressing dreams of the event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran's persistent avoidance of stimuli associated with the trauma was evidenced by efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; and sense of a foreshortened future.  His persistent symptoms of increased arousal were evidenced by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  His PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms of his PTSD were the following: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relations. 

A February 2012 VA mental health note reflects the Veteran's continued PTSD symptoms, including poor sleep and startled response.  The Veteran was seeing a psychologist for a while, but he was unsure if he wanted to continue as bringing back the memories was painful.  The Veteran was also mildly depressed and unhappy about his physical health. 

In October 2012, the Veteran underwent a VA PTSD examination.  The Veteran was diagnosed with PTSD and an adjustment disorder with depressed mood.  He was assigned a GAF score of 55.  The VA examiner found that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran was found to have longstanding PTSD and had recently developed an adjustment disorder with depressed mood related to difficulty adjusting to changes in his health (i.e., lung cancer and limitations secondary to his lung removal).  The VA examiner stated there was overlap in his symptoms.  The Veteran had previously had depressive symptoms associated with his PTSD but they were significantly worse now to the point of warranting a separate diagnosis. 

The Veteran reported that his relationship with his wife of eight years was "fair," his relationship with his two children was nonexistent, and his relationship with his wife's two children was "okay."  The Veteran reported that he used to like to hunt, fish and do woodworking but now he sat around and read due to his physical limitations.  Outside of his wife and his stepchildren, the Veteran stated that he has no friends or family.  The Veteran later reported trying to keep busy by reading or talking to friends.  He stated that he talks to a couple men from the Vietnam Veterans Association and he talks to a neighbor.  Since his last examination, the Veteran reported receiving treatment through the VA.  He was in treatment with a psychologist, but he was no longer in this treatment because he felt that this was making his symptoms worse.  His wife also reportedly told him that the treatment was making him worse.  The Veteran stated that his current medications help to "mellow" his mood and he is not as easily upset.  His hypervigilance was also decreased to some degree as a result of the alarm system he installed. 

The Veteran's main focus was on his medical issues.  He appeared depressed about the changes in his health and functioning as a result of his lung surgery.  The Veteran reported that his mood over the past month had been depressed.  The Veteran did not appear to be having panic attacks.  He reported his appetite was fair and his weight is reportedly stable.  His level of interest in things was low most days.  His energy level was low most days and he was on oxygen.  The Veteran stated he awakens about once an hour and that he and his wife do not sleep together due to his tossing and turning.  The Veteran reported that his wife complains about his irritability, including hollering and short temperament, with his grandchildren.  The Veteran was independent with activities of daily living but he stated that bending over to tie his shoes wears him out.  He had no major problems with hygiene or self-care.  He also stated that his wife complains that he has "ADD" because he starts doing something but forgets what he is doing and goes in five different directions at once without getting anything done.  He stated that this was not a new problem, but it had gotten worse over the past year. 

The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  He had recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic in-service events.  The Veteran's persistent avoidance of stimuli associated with the trauma was evidenced by efforts to avoid thoughts, feelings or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; and sense of a foreshortened future.  His persistent symptoms of increased arousal were evidenced by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  His PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms of his PTSD were the following: depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relations. 

The Veteran underwent a VA PTSD examination in September 2016.  The VA examiner diagnosed the Veteran with PTSD and a mild persistent depressive disorder.  The symptoms attributable to his mild persistent depressive disorder were the following: depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The symptoms attributable to his PTSD were found to be all other symptoms, including chronic sleep impairment as well.  The VA examiner concluded that his persistent depressive disorder was a separate condition which seemed related to his current health problems as well as potentially related to his past losses, including the death of his brother.  The VA examiner found his PTSD and persistent depressive disorder to impact the Veteran equally.  The Veteran reported filing several grievances at his most recent job and having some interpersonal conflict at work.  His depression seemed to lead to increased social isolation.  The Veteran reported that he was married to his fourth wife of almost 13 years.  He stated that they get along most of the time but that he is "not close with anybody."  He had one child but indicated that he was not close with him.  The Veteran reported speaking with his stepson from a previous marriage on occasion.  The Veteran indicated that he has one friend but he has not seen him in a year.  He reported no other close relationships.  The Veteran was unemployed and had not worked since he retired in 2010 from Cincinnati Bell as a slicer.  He stopped working because of his health problems.  

The Veteran did not participate in mental health treatment at this time.  He reported that the therapy was not helpful and made him worse.  As a result, he discontinued therapy years ago.  He was prescribed venlafaxine, but indicated that his wife said it was not doing anything and he was getting quite cranky.  He had been taking sertraline and was switched, but planned to go back to the sentraline because it made him "mellow."  The Veteran reported no recent psychiatric hospitalization.  He denied recent history of legal problems or arrests.  The Veteran stated he had not drunk alcohol since 1989.  The Veteran described spending his time during the day reading and watching television.  He stated he did some housework, such as ironing and sweeping.  He showered on a regular basis.  He belonged to the Vietnam Veterans of America but indicated that he is no longer active with the meetings.  The Veteran continued to experience nightmares about Vietnam "just about every night."  

The Veteran stated he was frequently awakened by nightmares and indicated that he has difficulty falling asleep so he does not go into his bed until he is very sleepy.  The Veteran stated he did not generally have intrusive memories about Vietnam, endorsing avoidance of memories as well as places and conversations which elicit memories of Vietnam.  The Veteran reported losing his temper quickly with his wife.  The Veteran stated that his wife calls him "nasty and cranky."  The Veteran endorsed experiencing angry outbursts and a history of fighting.  The Veteran felt anxious most of the time.  He endorsed avoiding crowded situations, sitting with his back to the wall, checking the windows and the locks every night, and waking up to check the doors.  The Veteran also endorsed an exaggerated startled response.  He also stated that he does not sleep with his wife because he tended to "strike at her" if she startled him out of his sleep.  The Veteran reported that he thought of suicide but he did not think of committing suicide.  He explained that he would never kill himself because his brother committed suicide 30 years ago.  He denied recent suicidal or homicidal ideation. 

The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He had recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic in-service events.  The Veteran's persistent avoidance of stimuli associated with the trauma was evidenced by avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s) and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  His cognitive and mood was characterized by irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startled response, and sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  His PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The Veteran's symptoms of his PTSD were the following: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran presented as pleasant and cooperative.  He was casually dressed, wore an oxygen tank, and had an unshaven face.  His mood appeared depressed.  His affect seemed appropriate to content discussed.  His thoughts were logical and coherent.  He maintained good eye contact and his energy appeared fair.  He displayed no abnormal behavior. He denied current suicidal or homicidal ideation.  

A December 2016 active prescription list showed the Veteran was prescribed sertraline HCL with instructions to take two 100 mg tablets once daily for his depression and mood.  His dosage had been increased at his request. 

In April 2017, the Veteran testified that he was prescribed medication for his PTSD from a VA psychologist.  He stated he was not undergoing any other treatment for his PTSD.  He reported his symptoms include frequently waking up at night.  He stated he usually wakes up at least once every night and a lot of times he wakes up two or 3 times a night.  He described constantly checks the doors and windows to make sure that they are locked, and he had an alarm system installed.  He stated he sleeps with a pistol in the drawer next to his bed.  He described that he does not "do crowds," stays away from crowds, and he does not like being around people.  He does not trust people.  He also noted that he is alcoholic but he quit drinking.  The Veteran reported that his PTSD medication had doubled.  When asked about his relationship with family and friends, the Veteran reported that he does not really have many friends.  He talks to a couple of people, but he described himself as a loner.  He and his wife had been married for almost 14 years and he has known her for 35 years.  But he had been divorced twice and his previous wife was deceased.  His current wife complained because the Veteran does not talk to her.  He stated that he and his wife sit in the same room and the Veteran does not say more than a half a dozen words at night.  

The Veteran testified he had interests and outside activities that are individualistic.  The Veteran reported liking individual activities like fishing, hunting, and things that he can do by himself.  The Veteran and his best friend used to hunt all the time.  He reported hunting five days a week before he got married to his current wife.  He stated that he did not want to be around his previous wife and so he would hunt every day after work until dark and all day on Saturday and Sunday.  The Veteran stated that he could not go out and hunt because of both his physical limitation and his PTSD.  The Veteran gave up hunting deer because of his oxygen tank.  The Veteran also stated that he lives across the street from a pond and he takes his grandkids fishing.  His relationship with his grandkids was described as "pretty good."  The Veteran said that he is not around his grandkids often and his wife gets mad at him because she says he is too gruff with them.  The Veteran reported getting upset with his grandchildren when they do not listen to him. 

The Veteran testified that he has a lot of hopelessness.  He had a twin brother that committed suicide. As a result, he would not commit suicide although the thought had crossed his mind.  The Veteran did not find himself getting angry.  However, his wife found him angry almost all the time.  The Veteran stated this was just how he is, describing himself as irritable.  The Veteran reported liking things the way they are.  If things are not the way the Veteran prefers, the Veteran was upset.  The Veteran also stated that he and his wife no longer have a physical relationship. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that since the August 29, 2008 effective date of the grant of service connection, the Veteran's PTSD more nearly approximates the criteria for a 50 percent, but not higher, rating.  38 C.F.R. § 4.7 (2016).

In granting a 50 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since the August 29, 2008 effective date of the grant of service connection, the Veteran's PTSD was productive of occupational and social impairment with some reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty maintaining effective relationships.  He had nightmares once a week and reported social isolation, although he described his relationship as "ok" and he had one friend with whom he spoke with.  He also had symptoms of nervousness; sleep impairment; irritability and anger; avoidance behaviors; intrusive thoughts; detachment; restricted affect; difficulties with attention and concentration; hypervigilance; impulse control issues; and difficulty in establishing and maintaining effective work and social relationships.  Ultimately, the November 2008 VA examiner concluded that the Veteran's PTSD symptoms were mild.  However, the private examiner concluded that the Veteran's PTSD symptoms were mild to moderate manifested, primarily, by avoidance of close interpersonal relationships; avoidance of crowds; self-imposed isolation at work; nightmares; difficulty concentrating; and flashbacks.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that this symptomatology is consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria for a 50 percent disability rating.

Although the medical evidence does not show symptomatology such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than one a week; or impairment of short- and log-term memory, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the actual severity, frequency, and duration demonstrated of symptomatology contemplated for a 50 percent rating are sufficiently demonstrated.  

The Board emphasizes that since the August 29, 2008 effective date of the grant of service connection, the evidence does not show that the Veteran had suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  The Board recognizes that the May 2009 private examiner found the Veteran had difficulty adapting to stressful circumstances.  However, the evidence fails to support a finding that the Veteran's PTSD is collectively manifested by symptoms with deficiencies in most areas.  Furthermore, the evidence does not show total occupation and social impairment.  

The Board has considered that the Veteran was assessed with a GAF score of 65 in November 2008.  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  While a score of 65 percent rating is generally consistent with a lower rating, the Board notes that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2016).  The Board has also considered that the Veteran was assessed with a GAF score of 51 in July 2010, 50 in September and October 2010, 55 in November 2010, 65 in December 2010, 70 in December 2010 and January 2011, 65 in January 2011, 55 in August and September 2011.   GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupation, or school functioning.  Id.  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  While a score of 50 would suggest that a higher 70 percent rating may be warranted, the Board notes that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2016).  In sum, the Veteran's scores are largely consistent with the assignment of a 50 percent disability rating.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, even with consideration of the Veteran's statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Accordingly, the Board finds that the criteria for an initial 50 percent rating, but not higher, for PTSD since the August 29, 2008 effective date of the grant of service connection are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent for PTSD at any point since the August 29, 2008 effective date of the grant of service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 50 percent rating, but no higher, for PTSD, effective from the August 29, 2008 effective date of service connection is granted, subject to the laws and regulation governing the award of monetary benefits. 



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining issues on appeal.  

The Veteran is assigned a non-compensable rating pursuant to Diagnostic Code 6819 for his status post right upper lobectomy, carcinoid tumor of the lung as of May 1, 2012.  The Veteran asserts that he is entitled to a compensable rating for residuals of a rate upper lobectomy for a carcinoid tumor of the lung as of May 1, 2012.  Specifically, the Veteran asserts that he continued to have residuals six months after discontinuance of his cancer treatment.  

The Veteran underwent a VA examination in August 2012 which confirmed he was status post right upper lobe carcinoid tumor removal and noted that he did not have any residual conditions or complications due to the neoplasm or its treatment.  The August 2012 VA examiner and January 2016 VA addendum examiner found that the Veteran did not require outpatient oxygen therapy.  However, the Veteran states, and medical evidence corroborates, that following his surgery the Veteran came home with oxygen and has continued to be on oxygen.  Indeed, the Veteran testified during the April 2017 Board hearing that his disability is progressively getting worse and he is more reliant on the oxygen.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's residuals of upper lobectomy for a carcinoid tumor of the lung, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran asserts that his right knee and left knee disabilities are related to his service.  Specifically, the Veteran testified that his right knee and left knee disabilities were the result of jumping out of helicopters while in Vietnam. 
The Veteran underwent a VA examination in March 2010.  The VA examiner opined that there was no current pathology of either knee and that the Veteran's condition of no current pathology of either knee was not caused by or a result of his jumps in the military service or his jumping from helicopters with a machine gun since there was nothing in the evidence of record of any treatment for a knee condition.  However, the private medical evidence of record notes a past medical history of "significant for arthritis" and osteoarthritis of the right knee.  Further, the Veteran underwent arthroscopic surgery on his right knee in approximately 1998 and January 2007.  Private treatment records also reflect treatment for his left knee in January 2011 with a possible meniscal tear.  Therefore, the Board finds that a remand is warranted to obtain another VA examination and opinion as to the etiology of the Veteran's diagnosed knee disabilities. 

The Veteran also asserts that his degenerative disc disease of the lumbosacral spine is related to his service or, in the alternative, was caused or is aggravated by his bilateral knee disabilities.   The Veteran was afforded a VA examination in March 2010 to address whether his back disability was caused or aggravated by service-connected disabilities.  Initially, as noted above, the VA examiner found no pathology as to the bilateral knees, despite there being evidence that the Veteran does in fact have diagnosed bilateral knee disabilities.  Therefore, her opinion that the Veteran s condition is of no current pathology of either knee offers no probative value.  Further, the Board the VA examiner failed to provide an opinion addressing direct service connection.  Significantly, the issue of service connection for a back disability is inextricably intertwined to the outcome of the Veteran's claim for service connection for right and left knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue). Therefore, the issue is remanded pending the outcome of the Veteran's examination for his bilateral knee disabilities. Moreover, as the initial March 2010 VA examination did not address the Veteran's claim for service connection for a back disability on a direct basis, a new examination and opinion is warranted.  When VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the above, the Board finds that additional examinations are warranted for the claims of entitlement to a compensable rating for residuals of a right upper lobectomy for a carcinoid tumor of the lung and service connection for a right knee disability, a left knee disability, and degenerative disc disease of the lumbosacral spine prior to any further appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his residuals of a right upper lobectomy for a carcinoid tumor of the lung. The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  All appropriate tests or studies should be accomplished, to include pulmonary function testing, and all clinical findings should be reported in detail.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examiner's attention is drawn to the Veteran's statements that he is on oxygen 24 hours a day and mild COPD is not the cause of his depleted oxygen condition. 

The examiner should provide the following:

(a) Comment on the status of the Veteran's cancer. 

(b) Identify the nature and severity of any residuals. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right and/or left knee disability, to include any disability diagnosed during the appeal.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

Following review of the claims file, the examiner must provide the opinion on the following:

(a) Identify all right and left knee disabilities, to include meniscal tear, since December 2009.

(b)  Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's right and/or left knee disabilities had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  

In forming the opinions, the examiner is asked to consider the following:

*The Veteran's repetitive trauma to the knees from in-service parajumping (the Veteran was awarded, in pertinent part, the Combat Infantryman Badge (CIB) and Parachutist Badge during his active military service);

*The VA examiner must reconcile his opinion with the Veteran's reports of injuring his knees in connection with jumping out of helicopters while in-service. 

*The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file, the examiner must provide the opinion on the following:

(a) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed lumbar spine disability, to include  degenerative disc disease, had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.

(b) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's lumbosacral degenerative disc disease was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by any knee disability. 

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examiner's attention is drawn to the Veteran's reports of chiropractic treatment since his separation from service. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  


4.  Ensure that the examination report is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Then, readjudicate the claim, to include consideration of all applicated diagnostic codes for associated residuals  of a right upper lobectomy for a carcinoid tumor of the lung.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


